UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1268


ROSE C. MERCHANT, Individually,

                Plaintiff - Appellant,

          v.

PRINCE   GEORGE’S   COUNTY   MARYLAND;   JACK  B.   JOHNSON,
Individually; DONALD E. BRIDGEMAN, Individually; BARRY L.
STANTON, Individually; ALFRED J. MCMURRAY, SR.; JOHN DOE “1”
THROUGH JOHN DOE “20,” Both inclusive; John Doe “1” through
John Doe “20” regardless of number being each a separate
individual and being fictitious and unknown to the Plaintiff
the persons or parties intended being former and or current
Prince George’s County Maryland Employees,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-00256-DKC)


Submitted:   June 7, 2011                 Decided:   June 21, 2011


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ardra M. O’Neal, THE O’NEAL FIRM, Washington, D.C., for
Appellant.   Tonia Y. Belton-Gofreed, Associate County Attorney,
Upper Marlboro, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Dr.     Rose    C.    Merchant      appeals       the   district       court’s

order granting summary judgment to the Defendants on her claims

of employment-related gender discrimination and retaliation.                           We

affirm.

            This court reviews de novo a district court’s order

granting     summary       judgment,     viewing        the     facts      and     drawing

reasonable inferences therefrom in the light most favorable to

the non-moving party.            Bonds v. Leavitt, 629 F.3d 369, 380 (4th

Cir. 2011).       Summary judgment may be granted only when “there is

no genuine issue as to any material fact and the movant is

entitled to judgment as a matter of law.”                           Fed. R. Civ. P.

56(a);    Celotex      Corp.     v.   Catrett,    477     U.S.      317,     322   (1986).

“[T]here    is    no    issue     for   trial    unless       there     is    sufficient

evidence favoring the nonmoving party for a jury to return a

verdict for that party.”              Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986); see also Scott v. Harris, 550 U.S. 372,

380 (2007) (“Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is

no   genuine      issue        for    trial.”     (internal          quotation       marks

omitted)).       For a non-moving party to present a genuine issue of

material fact, “[c]onclusory or speculative allegations do not

suffice, nor does a mere scintilla of evidence in support of

[the non-moving party’s] case.”               Thompson v. Potomac Elec. Power

                                          3
Co., 312 F.3d 645, 649 (4th Cir. 2002) (internal quotation marks

omitted).

            Merchant        first    argues           that     the      district         court

improperly granted summary judgment on her discrimination claim

without     permitting       her    an     adequate        opportunity       to     conduct

discovery.         We review such a claim for abuse of discretion.

Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244

(4th Cir. 2002).           Merchant failed to file an affidavit with the

district court requesting additional time for discovery pursuant

to Fed. R. Civ. P. (“Rule”) 56(d).                   Instead, she chose to notify

the   district       court     of    her     desire          for     discovery      through

statements    in     her    opposition      to       the   Defendants’      motions        for

summary judgment.

            We need not review Merchant’s claim given her failure

to avail herself of the proper procedure.                          Nguyen v. CNA Corp.,

44 F.3d 234, 242 (4th Cir. 1995) (“[A] party may not simply

assert in its brief that discovery was necessary and thereby

overturn    summary      judgment    when       it    failed       to   comply    with     the

requirement of Rule 56(f) 1 to set out reasons for the need for

discovery     in    an     affidavit.”      (internal          quotation         marks     and

citation     omitted));       Laughlin      v.       Metro.        Washington      Airports

      1
       Rule 56(f) was the predecessor of Rule 56(d). Subsection
(d) carries forward without substantial change the provisions of
former subsection (f).



                                            4
Auth.,      149   F.3d      253,      261    (4th   Cir.      1998).           Merchant’s

nonspecific requests for discovery in her opposition memorandum

did   not    serve    as    a   “functional      equivalent”     of       a    Rule    56(d)

affidavit within the meaning of Harrods Ltd., 302 F.3d at 244-

45.     Under the rule, Merchant was required to state “specified

reasons” why she could not “present facts essential to justify

[her]     opposition.”          Merchant      failed    in    this     regard.          The

district court thus did not abuse its discretion in refusing

Merchant’s request for discovery. 2

             Merchant also challenges the denial of her retaliation

claim.      In assessing such a claim, the first step is to analyze

whether     the      plaintiff     set      forth   a   prima       facie       claim    by

establishing      that:         (1)    she    engaged    in    protected         conduct;

(2) she     suffered       an   adverse      action;    and   (3)     a       causal    link

existed between the protected activity and the adverse action.

Laber v. Harvey, 438 F.3d 404, 432 (4th Cir. 2006) (en banc).

             We agree with the district court that Merchant failed

to demonstrate that she engaged in protected conduct.                            Although

her complaint made general mention that she complained of gender

discrimination to her employer, she failed to bring forth the


      2
       Merchant also attempts to recast her denial-of-discovery
argument into a contention that the district court failed to
draw inferences in her favor and instead based its ruling
entirely on evidence submitted by the Defendants.



                                             5
sort of specific factual support necessary for her, the party

laboring under the burden of proof, to withstand a motion for

summary judgment.      Celotex Corp., 477 U.S. at 324.

              Accordingly, we affirm the district court’s grant of

summary judgment.        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      6